PER CURIAM.-
AFFIRMED. The findings and decision of the trial court are presumed correct, and Henderson, as the appellant, had the burden of demonstrating error. Applegate v. Barnett Bank of Tallahassee, 377 So.2d 1150, 1152 (Fla.1979). Although there is no record of the trial proceeding, Henderson could have availed himself of rule 9.200(b)(4), Florida Rules of Appellate Procedure, by submitting a statement of the evidence. Based on the record before us, we have no alternative but to affirm the judgment below. Wright v. Wright, 431 So.2d 177, 178 (Fla. 5th DCA *1021983). See also Carter v. Carter, 504 So.2d 418, 419 (Fla. 5th DCA 1987).
GOSHORN, HARRIS and THOMPSON, JJ., concur.